             Case 12-13021-AJC       Doc 154     Filed 03/04/21    Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION


INRE:                                                  Case Number: 12-13021-AJC
                                                       Chapter 13
Ivonne Amador,

                   Debtor(s).        I


                 OBJECTION TO CLAIM AND CERTIFICATE OF SERVICE

                          IMPORTANT NOTICE TO CREDITORS:
                         THIS IS AN OBJECTION TO YOUR CLAIM

       This objection seeks to either disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition ofyour claim is recommended

        If you disagree with the objection or the recommended treatment, you must file a
written response WITHIN 30 DAYS from the date of service of this objection, explaining
why your claim should be allowed as presently filed, and you must serve a copy to the
undersigned Trustee OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE
WITH THE RECOMMENDATION IN THIS OBJECTION.

        If your entire claim is objected to and this is a chapter 11 case, you will not have the
right to vote to accept or reject any proposed plan of reorganization until the objection is
resolved, unless you request an order pursuant to Bankruptcy Rule 3018(a) temporarily
allowing your claim for voting purposes.

      The written response must contain the case name, case number, and must be filed with
the Clerk of the United States Bankruptcy Court.

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-l(B)(2), the Trustee objects to the
following claim filed in this case:


Claim#:       17
Claimant:    American Express Centurion Bank
Reason:      The Creditor returned funds stating the claim has been paid in full.
             See attached letter.
Disposition: Sustain Objection and disallow claim except for amounts already disbursed by the
             Trustee.
             Case 12-13021-AJC     Doc 154     Filed 03/04/21     Page 2 of 3




      I CERTIFY that a true and correct copy of this Objection to Claim was served via ECF
on Counsel for the Debtor and the parties listed below on Ml\tl.CA+ '-f , 'VO'kl

                                                          NANCY K. NEIDICH, ESQUIRE
                                                          STANDING CHAPTER 13 TRUSTEE
                                                          P.O. BOX 279806
                                                          MI    MAR, FL 33027-9806

                                                    By:   _,__~......._~_/lJ_r~-·- -
                                                          KENIA MOLINA, ESQ.
                                                          FLORIDA BAR NO: 0085156


COPIES FURNISHED TO:


BY U.S. FIRST CLASS MAIL

American Express Centurion Bank
Becket and Lee LLP
Attorneys/Agent for Creditor
POB 3001
Malvern, PA 19355-0701
(Proof of Claim No. 17)

American Express Centurion Bank
4315 South 2700 West
Salt Lake City, UT 84184


VIA CERTIFIED MAIL
American Express Centurion Bank
c/o Stephen J. Squeri, CEO
200 Vesey Street
50th Floor
New York, NY 10285-3106

Certified Mail Number: 7017 2620 0000 2780 2886
                7017 2620 ODDO 2780 2886
                                                    By:   -~--MM_U-_~))1_·~-~~--'\.../-
                                                                 __
                                                          KENIA MOLINA, ESQ.
                                                          FLORIDA BARNO: 0085156




                                      Pa~e   2of2
                                 Case 12-13021-AJC               Doc 154                    Filed 03/04/21           Page 3 of 3




                                                                BECKET & LEE      LLP
                                                                   ATTORNEYS AT LAW

                                                             16 GENERAL WARREN BOULEVARD
                                                                          P.O. BOX 3001
THOMAS A LEE. Iii •,:               ALANE A BECKET"
                                                                   MALVERN, PA        19355
SANDRA K CURTIN •                   JOHN D SHEEHAN•
GILBERT B. WEISMAN '+i'             WILLIAM J, BECKET                          (610) 644-7800
                                                                    FACSIMILE: (610) 993-8493
KENNETH W KLEPPINGER '              MARGARET E SCHIAVONE '
                                    DAWN $. OSMAN •              E-MAIL: i:gf1<)!1.l'!lli!/:tt!;>.i;l\~J:J.t£SW.1l                 SENDER'S EXT. - - -
NATALIE M MC GHEE•
CRYSTAL JONES OSWALD'               CHRISTOPHER R PFAFF•
THOMAS F GALLAGHER '


    ' ALSO MEMBER NJ BAR
     l\lSO MEMBER fl HAR
    • ALSO MEMBER CA SAR




          January 25, 2021

          Nancy K. Neidich, Trustee
          PO Box 279806
          Miramar, FL 33027

          RE:              Debtor:                      Ivonne Amador
                           Case#:                       12-13021
                           Account#:                    *2007
                           Trustee Claim #:             20

          Dear Ms. Neidich:

          Please be advised that this office represents American Express in the above-referenced case. We
          have confirmed with our client that this account has been paid in full or is otherwise satisfied.
          Accordingly, we request that no future distribution be made.

          Please do not hesitate to contact me or Ramona Cartwright if you have any questions regarding this
          matter.


          Very truly yours,

          Becket & Lee LLP




          CBy_:;§/ .lincfa 1!:_.'K__,,__im_·_ __
          Linda A. Kim
          Supervising Paralegal


         LAK/rlc




                                                                                                                                         BR03NR
